Citation Nr: 1703860	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  08-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

What evaluation is warranted for chronic headaches, residuals of a concussion, from July 22, 2010 to the present?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to June 1991; from May to August 1994; from January to October 2003; and from June 2004 to May 2005.  He also served in the Reserves.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Regional Office (RO) in Cleveland, Ohio.  The case was certified to the Board by the Pittsburgh, Pennsylvania RO.

In March 2009, a hearing was held before the undersigned.  A transcript of that hearing is of record.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System.

In October 2009, February 2012, May 2013, and December 2013, the Board remanded the case for further development.  In a December 2014 decision, the Board denied entitlement to a rating higher than 10 percent for chronic headaches, residuals of a concussion, from June 1, 2005 to July 21, 2010; granted entitlement to a 30 percent rating for chronic headaches, residuals of a concussion, from July 22, 2010 to July 17, 2013; and denied entitlement to a rating higher than 40 percent for chronic headaches, residuals of a concussion, since July 18, 2013.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  

In a December 2015 joint motion for remand, the parties agreed to vacate the Board's December 2014 decision regarding chronic headaches, residuals of a concussion, and remand the case to the Board for additional development.  

In a March 2016 decision, the Board again denied entitlement to a rating higher than 10 percent for chronic headaches, residuals of a concussion, from June 1, 2005 to July 21, 2010; denied entitlement to a rating higher than 30 percent for chronic headaches, residuals of a concussion, from July 22, 2010 to July 17, 2013; and denied entitlement to a rating higher than 40 percent for chronic headaches, residuals of a concussion, since July 18, 2013.  The case was again appealed to the Court.

In October 2016 the Court granted a joint motion for partial remand which vacated that portion of the March 2016 Board decision which denied ratings higher than 30 percent for the period of July 22, 2010 to July 17, 2013 and higher than 40 percent for the period since July 18, 2013.  The appellant agreed to abandon the claim of entitlement to a rating higher than 10 percent for chronic headaches, residuals of a concussion, from June 1, 2005 to July 21, 2010.  This issue is therefore no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2015 joint motion for remand, the Court found that the Board had provided inadequate reasons and bases in part because it had not fully addressed whether the Veteran's symptoms associated with chronic headaches caused "prostrating and prolonged attacks productive of severe economic inadaptability."  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).  This failing was again found by the Court in the October 2016 joint motion for partial remand, which stated that the Board's analysis of whether the Veteran's headaches "were capable of producing" economic inadaptability did not comply with the standard set forth in Pierce v. Principi, 18 Vet. App. 440 (2004).  The Court pointed out that the standard for "productive of severe economic inadaptability" is not whether a claimant is employable, but whether it is either "producing" or "capable of producing" economic inadaptability.  Pierce, 18 Vet. App. at 445.  

This specific standard was not addressed by the prior VA examiners, and it has now been almost four years since the Veteran's last VA examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The issue is therefore remanded to obtain a VA medical examination and opinion to address this question.

While on remand, the Veteran is afforded the opportunity to provide the Board with evidence regarding how his disability has caused any economic impact, to specifically include how this disorder since July 2010 has been producing, or has been capable of producing severe economic inadaptability; as well as any other relevant treatment records.  All identified records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and invite him to provide evidence of the economic impact of his service-connected chronic headaches.  The Veteran should also provide a report detailing his educational background, as well as any occupational training he received inservice and since separation from active duty.  Such evidence includes, but is not limited to, income tax reports since 2010, income statements since July 2010, employers' statements, sick leave records since July 2010, or any other information that would demonstrate how headaches have affected his earnings.  

2. Contact the Veteran and request that he provide the full name and address of any medical facility and/or provider from whom he received treatment for migraine headaches since July 2010.  Following receipt of that information, the AOJ should contact all facilities/providers in question, and request that they provide copies of any and all records of treatment provided the Veteran during that time period.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.

3. Obtain all outstanding, pertinent VA treatment records since June 2013.  All records received should be associated with the claims file.  If the AOJ cannot locate any VA or identified private records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

4. After completing the development above, schedule the Veteran for a VA neurological examination to determine the severity of his service-connected chronic headaches, residuals of a concussion.  The examiner must be provided access to the claims file and all files in Virtual VA and VBMS.  The examiner must specify in the examination report that all files have been reviewed.  Following the examination, the examiner must address the following:

a) Perform all necessary tests to determine the current severity of the Veteran's migraine headaches.

b) Does the Veteran have very frequent completely prostrating attacks productive of severe economic inadaptability?  If yes, when did such attacks begin?  Please provide specific references to the evidence of record which show the economic impact of the Veteran's migraine headache disorder to support any response.

c)  If the Veteran does not currently suffer from completely prostrating attacks that are currently productive of severe economic inadaptability please address whether this service connected disorder is "capable of producing" severe economic inadaptability.  If yes, please provide specific references to the evidence of record which would support such a conclusion, and the date as of which the disorder was so capable.  If yes, to what extent, if any, does any current employment held by the Veteran support or refute your conclusion.  

It is imperative that a complete rationale must be provided for any opinion offered.  If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

5. The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

6. After the development requested has been completed, conduct any further development indicated.  Ensure that the examiner documented consideration of all relevant records in the claims file as well as in Virtual VA/VBMS, and that the report is in compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures at once.

7. Thereafter, readjudicate the issue.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

